Citation Nr: 1342726	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  12-34 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of service connection for glaucoma with advanced optic nerve damage.

2.  Entitlement to service connection for acquired psychiatric disorder, to include depression and anxiety.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel



INTRODUCTION

The Veteran served on active duty from August 1980 to September 1982.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Salt Lake City, Utah, Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his November 2012 VA Form 9, the Veteran requested a videoconference hearing.  The Veteran has not yet been provided a hearing before the Board.  It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  Therefore, the Veteran should be scheduled for a video conference hearing at his local RO in Salt Lake City, Utah.

The Board notes that recent correspondence with the Veteran has been returned by the post office, noting that the Veteran had moved and had not left a forwarding address.  The record indicates that the Veteran has been homeless in the recent past and was a resident of Freedom Landing in April 2013.  It is unclear if the Veteran is still residing at Freedom Landing, which is not the address to which recent VA correspondence has been directed, or if he is elsewhere.  Therefore, attempts must be made to ascertain the Veteran's current mailing address so that he can be notified of the hearing.



Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's current mailing address.  Efforts to obtain this information should include those set forth at M21-1MR, III.ii.1.B.8.c (Handling Undeliverable Mail).  Contact the coordinator(s) of any homeless veterans programs in which the Veteran has participated, including those at the VA Medical Center in Salt Lake City and Freedom Landing.  All efforts to obtain an accurate mailing address should be documented in the claims folder.

2.  The RO should take appropriate steps in order to schedule the Veteran for a personal hearing with a Veterans Law Judge of the Board via video conference at the local office in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

